DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/20/2021 has been entered. Claims 1-4, 9-12, 15-18, and 21-26 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 07/20/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent App. Pub. 2015/0142045 to Bacich.
Regarding Claim 1, Bacich teaches a system (Fig. 1A-E) for delivering one or more substances into a Fallopian tube of a patient, comprising: a balloon catheter including a tube (4) having a distal end, 
receive the one or more substances such that the one or more substances are retained by the balloon, the push wire, or both (substances which are delivered through lumen 10 of the push wire 8 are interpreted to be received by the balloon catheter and retained by the push wire 8 when they are in the push wire 8; Par. 0074 – a liquid, gas, or combination thereof may be one of the one or more substances which are retained by the push wire; Par. 0181, 0184 - reproductive media may be one of the one or more substances; Par. 0028, fallopian tube occluding device may be one of the one or more substances; Par. 0029, other devices, tools, instrumentation, endoscopes, drugs, therapeutic agents, sampling devices, and combinations thereof may be one of the one or more substances); 
advance the push wire to evert the balloon such that the balloon extends distally of the distal end of the tube (Figs. 1C-1E); and
release and deposit the one or more substances into the Fallopian tube in the everted position of the balloon (Par. 0074, substances may be translated through the lumen 10 of the push wire when the balloon is in the everted position, as shown in Fig. 1E; any of the one or more substances recited above, such as liquid, gas, occluding devices, reproductive material, drugs, and therapeutic agents, which exit the lumen to be delivered to the fallopian tubes are interpreted to be released and deposited; therefore sampling objects, instrumentation, and endoscopes would not meet the limitations of the one or more substances since those objects would not be released and deposited; reproductive materials, drugs, occluding devices, etc. would meet the limitations of the one or more objects since they may be released and deposited), the one or more substances comprising one or more objects (each 
Regarding Claim 3, Bacich teaches all of the limitations of claim 1, and further teaches wherein the push wire is hollow (Par. 0064, push wire 8 is hollow in the embodiment wherein it has an inner lumen 10, as shown in Figs. 1A-E), and is configured to receive the one or more substance into the proximal end of the push wire (Par. 0028 - occluding devices can be loaded through the lumen 10 of the push wire 8 [inner catheter]; Par. 0184 – materials loaded in a transfer catheter may be loaded through the lumen 10). 
Regarding Claim 9, Bacich teaches all of the limitations of claim 1, and further teaches wherein the one or more substances is any of a radiopaque marker, a gel, a chemotherapeutic, a fertility therapeutic, an antibiotic, an anti-inflammatory agent, a tissue protecting substance, a dissolvable object, an impermeable object, or a radiation delivering object, or combinations thereof (Bacich teaches a fertility therapeutic [reproductive material]).  
Regarding Claim 23, Bacich teaches all of the limitations of claim 1, and further teaches wherein the system comprising an actuator (Fig. 6C-D; element 68) the actuator controlling advancement of said push wire (Par. 0154, the actuator 68 controls translational movement of the inner catheter 8 which is the push wire) such that the balloon is everted in a controlled manner upon pressurization (Par. 0154, the movement of the push wire is independently controlled). 
Regarding Claim 24, Bacich teaches a system (Fig. 1A-E) for delivering one or more substances into a Fallopian tube of a patient, comprising: 
a balloon catheter including a tube (4) having a distal end, a balloon (6) having a first end coupled to the distal end of the tube, a push wire (8) having a distal end coupled to a second end of the balloon, and an actuator (Fig. 6C-D; element 68), the push wire being hollow (Par. 0064, push wire 8 is hollow in the embodiment wherein it has an inner lumen 10, as shown in Figs. 1A-E), the one or more 
receive the one or more substances such that the one or more substances are retained by the push wire (substances which are delivered through lumen 10 of the push wire 8 are interpreted to be received by the balloon catheter and retained by the push wire 8 when they are in the push wire 8; Par. 0074 – a liquid, gas, or combination thereof may be one of the one or more substances which are retained by the push wire; Par. 0181, 0184 - reproductive media may be one of the one or more substances; Par. 0028, fallopian tube occluding device may be one of the one or more substances; Par. 0029, other devices, tools, instrumentation, endoscopes, drugs, therapeutic agents, sampling devices, and combinations thereof may be one of the one or more substances); 
evert the balloon such that the balloon extends distally of the distal end of the tube (Figs. 1C-1E), the actuator controlling advancement of said push wire such that the balloon is everted in a controlled manner upon pressurization (Par. 0154, the actuator 68 controls translational movement of the inner catheter 8 which is the push wire; the movement of the push wire is independently controlled), and
release and deposit the one or more substances into the Fallopian tube in the everted position of the balloon (Par. 0074, substances may be translated through the lumen 10 of the push wire when the balloon is in the everted position, as shown in Fig. 1E; any of the one or more substances recited above, such as liquid, gas, occluding devices, reproductive material, drugs, and therapeutic agents, which exit the lumen to be delivered to the fallopian tubes are interpreted to be released and . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich, as applied to claim 1 above, and further in view of U.S. Patent No. 5,374247 to Lowery. 
Regarding Claim 2, Bacich teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the balloon catheter is configured to receive the one or more substances at the distal end of the tube and the first end of the balloon when the balloon is in the inverted position. 
Lowery teaches an analogous invention directed to a balloon catheter (Figs. 2-3), including a tube (19), a balloon (17) having a first end coupled to the distal end of the tube, a push wire (33) having a distal end coupled to the second end of the balloon, the balloon moveable between an inverted position and an everted position by actuation of the push wire, the balloon catheter configured to receive one or more substances such that they are retained by the balloon, the push wire, or both (Fig. 3, substance 51 is retained by the balloon).  Lowery further teaches wherein the balloon catheter is configured to receive the one or more substances at the distal end of the tube and the first end of the balloon when the balloon is in the inverted position (Col. 5, lines 37-51; Fig. 3 shows the one or more substances 51 received by the balloon in the inverted position; balloon catheter is configured to receive the one or more substance at the distal end of the tube and the first end of the balloon since the location of the one or more substances within the balloon may be controlled by the degree of eversion 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the balloon catheter of Bacich to be configured to receive the one or more substances at the distal end of the tube and the first end of the balloon when the balloon is in the inverted position, as taught by Lowery, in order to retain and protect the one or more substances within the balloon (Col. 6, lines 6-9) and to control the region of the fallopian tube in which the substance is deposited (Col. 6, lines 9-19). 
Regarding Claim 4, Bacich teaches all of the limitations of claim 1 as discussed above, and further teaches the push wire being hollow and configured to receive a second substance into the proximal end of the push wire (Par. 0064, push wire 8 is hollow in the embodiment wherein it has an inner lumen 10, as shown in Figs. 1A-E]) (Par. 0028 - occluding devices can be loaded through the lumen 10 of the push wire 8 [inner catheter]; Par. 0184 – materials loaded in a transfer catheter may be loaded through the lumen 10). 
Bacich is silent regarding wherein the balloon catheter is configured to receive a first substance of the one or more substances at the distal end of the tube and the first end of the balloon, and wherein the second substance is different from the first substance. 
Lowery teaches an analogous invention directed to a balloon catheter (Figs. 2-3), including a tube (19), a balloon (17) having a first end coupled to the distal end of the tube, a push wire (33) having a distal end coupled to the second end of the balloon, the balloon moveable between an inverted position and an everted position by actuation of the push wire, the balloon catheter configured to receive one or more substances such that they are retained by the balloon, the push wire, or both (Fig. 3, substance 51 is retained by the balloon).  Lowery further teaches wherein the balloon catheter is configured to receive the one or more substances at the distal end of the tube and the first end of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the balloon catheter of Bacich to be configured to receive the one or more substances at the distal end of the tube and the first end of the balloon, as taught by Lowery, in order to retain and protect the one or more substances within the balloon (Col. 6, lines 6-9) and to control the region of the fallopian tube in which the substance is deposited (Col. 6, lines 9-19). 
The modified system of Bacich and Lowery teaches a system wherein the second substance (any of the substances taught by Bacich, for example, liquid, gas, or drugs) is different from the first substance (Lowery teaches reproductive material or cytotoxic agents in Col. 2, lines 17-21).  The system is configured to receive a variety of substances, both at the proximal end of the hollow push wire and at the distal end of the tube and the first end of the balloon.  One of ordinary skill in the art would recognize the system is configured to receive any combination of the one or more substances as appropriate for the procedure which is being performed. 
Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich, as applied to claims 1 and 24 above, and further in view of US Patent App. Pub. 2011/0094519 to Gopal. 
Regarding Claim 21, Bacich teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the one or more objects comprise a dissolvable object. 
Gopal teaches an analogous invention directed to one or more objects which are delivered into a Fallopian tube (Par. 0004-0011), and teaches wherein the one or more objects comprise a dissolvable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Bacich to delivery one or more objects which comprise a dissolvable coating, as taught by Gopal, in order to prevent the object from swelling before the object is delivered to the fallopian tube (Par. 0065, lines 4-8). 
Regarding Claim 25, Bacich teaches all of the limitations of claim 24 as discussed above but is silent regarding wherein the one or more objects comprise a dissolvable object. 
Gopal teaches an analogous invention directed to one or more objects which are delivered into a Fallopian tube (Par. 0004-0011), and teaches wherein the one or more objects comprise a dissolvable object (Gopal, Par. 0065, an implant to be delivered to the fallopian tube is the one or more object; as disclosed in the last 2 lines, the implant may comprise a dissolvable coating). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the system of Bacich to delivery one or more objects which comprise a dissolvable coating, as taught by Gopal, in order to prevent the object from swelling before the object is delivered to the fallopian tube (Par. 0065, lines 4-8). 
Claims 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bacich, as applied to claims 1 and 24 above, and further in view of US Patent App. Pub. 2008/0245371 to Gruber.
Regarding Claim 21, Bacich teaches all of the limitations of claim 1 as discussed above, but is silent regarding wherein the one or more objects comprise a radiation delivering object. 
Gruber teaches an analogous invention directed to a system for delivering one or more objects to the Fallopian tube of a patient (Par. 0056-0058, 0071, 0236-0237, 0248-0249), and Gruber further teaches wherein the one or objects comprise a radiation delivery object (Par. 0102 and Par. 0110-0111; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify one or more objects of Bacich to comprise a radiation delivering object, as taught by Gruber, in order to provide a radiation treatment to the patient (Par. 0102 and 0111). 
Regarding Claim 26, Bacich teaches all of the limitations of claim 24 as discussed above, but is silent regarding wherein the one or more objects comprise a radiation delivering object. 
Gruber teaches an analogous invention directed to a system for delivering one or more objects to the Fallopian tube of a patient (Par. 0056-0058, 0071, 0236-0237, 0248-0249), and Gruber further teaches wherein the one or objects comprise a radiation delivery object (Par. 0102 and Par. 0110-0111; Gruber discloses delivering a radioactive seed implant during gynecological procedures which includes procedures in the Fallopian tubes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify one or more objects of Bacich to comprise a radiation delivering object, as taught by Gruber, in order to provide a radiation treatment to the patient (Par. 0102 and 0111). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-9 as being anticipated by US Patent App. Pub. 2018/0104097 to Bacich and claims 6-7 as unpatentable over Bacich in view of US Patent App. Pub. 2006/0106361 to Muni have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783